Citation Nr: 1540914	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-30 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial, compensable rating for traumatic brain injury (TBI), prior to October 25, 2011.

2.  Entitlement to a rating in excess of 10 percent for TBI, from October 25, 2011 to May 12, 2015.

3.  Entitlement to a rating in excess of 70 percent for TBI, from May 13, 2015.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1997 to August 1997, and from October 2003 to April 2005, to include combat service in Iraq.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO, inter alia, granted service connection for TBI and assigned an initial, zero percent (noncompensable) rating, effective October 14, 2008.  

As the Veteran disagreed with the initial rating assigned following the award of service connection for TBI, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In April 2013, the agency of original jurisdiction (AOJ) granted service connection for migraines and tinnitus and assigned a separate rating for each disability, both effective January 30, 2013.

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the record.

In February 2015, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.   After accomplishing further action, the AOJ continued to deny the claim (as reflected in a May 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

In a May 2015 rating decision, the AMC awarded service connection for sense of smell-partial and sense of taste-partial and awarded a separate rating for each disability, effective October 14, 2008.  The AMC also partially granted the Veteran's claim for a higher rating for TBI, and assigned a 10 percent rating from October 25, 2011 and a 70 percent from May 13, 2015.  As the Veteran was not granted the maximum rating assignable at any point, as reflected on the title page, the matters of a higher rating for TBI at each stage remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals documents consist of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

As a final preliminary matter, the Board notes that the Veteran testified during his June 2013 hearing that he had several scars on his head and neck that were the result of his in-service TBI.  The AOJ has not adjudicated such inferred claims.  Therefore, they are not properly before the Board; hence, they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  From the October 14, 2008 effective date of the award of service connection through May 12, 2015, the Veteran subjectively described his TBI as consisting of headaches, an occasional inability to sleep, agitation and left ear tinnitus; there was no objective evidence of multi-infarct dementia associated with brain trauma or a TBI that was rated as "0" in one or more facet.

3.  Beginning on May 13, 2015, the Veteran subjectively described a decline in memory; there was no objective evidence of multi-infarct dementia associated with brain trauma or a TBI that was rated as "total" in one or more facet.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for TBI, for the period from October 14, 2008 to October  24, 2011, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14 (2015) 4.124a, Diagnostic Code 8045 (as in effect prior and since October 23, 2008).  

2.  The criteria for a rating in excess of 10 percent for TBI, for the period from October 25, 2011 to May 12, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14 (2015), 4.124a, Diagnostic Code 8045 (as in effect prior and since October 23, 2008). 

3.  The criteria for a rating in excess of 70 percent for TBI, from May 13, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14 (2015), 4.124a, Diagnostic Code 8045 (as in effect prior and since October 23, 2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).   

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

An October 2008 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for a traumatic brain injury.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  

After the July 2010 award of service connection, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, a September 2012 statement of the case set forth the applicable criteria for higher ratings for residuals of a TBI under the revised diagnostic criteria.  The timing and form of such suffices, in part, for Dingess/Hartman).

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the record consists of the Veteran's service treatment records, post-service private and VA treatment records and the reports of VA examinations (as requested by the Board in its February 2015 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action on any claim, prior to appellate consideration, is required.

As for the Board hearing, the Veteran was provided the opportunity to orally set forth his contentions during his hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans (Court) held that 38 C.F.R.  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2013 hearing, the undersigned identified  the issue on appeal.  The Veteran provided testimony regarding his TBI symptoms.  The hearing transcript also reflects appropriate exchanges between the Veteran and the undersigned pertaining to the Veteran's current treatment and the bases for denial of the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, the hearing discussion did not reveal the presence of any outstanding evidence; hence, any omission in this regard was not prejudicial to the Veteran.  As such, the hearing was legally sufficient.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

A.  Pertinent Statutes and Regulations

The Veteran contends that his TBI warrants a higher rating throughout the appeal period due to the severity of his symptoms.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.   

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

In this case, as the AOJ has already awarded staged ratings for the disability under consideration, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.  

VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).   Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
 
Historically, the Veteran's mild TBI has been rated  under Diagnostic Code 8045.  

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (as in effect  prior to October 23, 2008).

The criteria for rating TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008 but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R.      § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if "3" is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review. VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

B.  Period Prior to May 13, 2015

The relevant evidence in the record includes the Veteran's VA treatment records, as well as a reports of VA examination conducted in September 2009 and February 2013.  This evidence establishes that there was no multi-infarct dementia associated with brain trauma found on objective examination.   Considering the pertinent facts in light of the former and revised applicable rating criteria, the Board finds that, for the period prior to May 13, 2015-extending from the October 14, 2008 effective date of the award of service connection up to the May 13, 2015 VA examination report-the Veteran's TBI warrants a 10 percent rating, but no higher.  

For this period prior to May 13, 2015, the Veteran subjectively reported that his TBI symptoms included intermittent headaches, occasional inability to sleep, agitation and left ear tinnitus in the September 2009 VA examination.  He reported similar symptoms in the February 2013 VA examination report.  The relevant evidence is negative for, and the Veteran has not alleged, suffering from multi-infarct dementia associated with brain trauma and a higher rating is not warranted under former Diagnostic Code 8045.  In addition, the record does not establish that a TBI that was rated as "0" in one or more facet under the revised diagnostic criteria.  In light of the Veteran's subjective complaints related to his TBI, a 10 percent rating is warranted under the former diagnostic criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective prior and since October 23, 2008).

A report of a September 2009 VA examination reflects the Veteran's complaints of intermittent headaches that occurred once per week lasting for a couple of hours.  Other symptoms were reported to include an occasional inability to sleep that occurred once a week, agitation at times and left ear ringing.  Complaints of impairment of memory, attention, concentration or executive functions were denied.  Examination found judgment, motor activity, visual spatial orientation and consciousness to be normal and social interaction to be routinely appropriate.  The Veteran was found to be always oriented to person, time, place and situation.  Subjective symptoms were found to not interfere with work, instrumental activities of daily living or work, family or other close relationships.  One or more neurobehavioral effects that did not interfere with workplace interaction or social interaction were noted and he was found to be able communicate by spoken and written language. 

An October 25, 2011 VA TBI evaluation reflects the Veteran's complaints of dizziness when turning his head to the left, chronic daily headaches, mild forgetfulness, anxious ruminations and significant hypervigilant symptoms.  The neurologist opined that it was unlikely that the Veteran's current symptoms were secondary to his TBI as his later development of headaches was inconsistent with the post-concussive process.

A report of a February 2013 VA TBI Disability Benefit Questionnaire (DBQ) indicates that there were no complaints of memory, attention, concentration or executive functions impairment.  Judgment, motor activity, visual spatial orientation and consciousness were found to be normal.  Social interaction was found to be routinely appropriate and the Veteran was found to be always oriented to person, time, place and situation.  Subjective symptoms did not interfere with work, instrumental activities of daily living or work, family or other close relationships.  One or more neurobehavioral effects were found to not interfere with workplace interaction or social interaction.  He was found to be able to communicate by spoken and written language and to comprehend spoken and written language.

The rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one rating is assigned for all the applicable facets.  A higher rating is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  The Board notes-as detailed in the Introduction-that the Veteran has been awarded a separate rating for headaches, tinnitus, partial sense of taste and partial sense of smell, at various times during this appellate period.

In consideration of both the September 2009 and February 2013 VA examination reports, a level of severity of "0" has been assigned for the Memory, attention, concentration, executive functions facet, indicating that an examiner has found evidence such as no complaints of impairment of memory, attention, concentration, or executive functions.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  A level of severity of "0" has been assigned for the Judgment facet, indicating that an examiner has found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

A level of severity of "0" has been assigned for the Social interaction facet, indicating that an examiner has found evidence that social interaction is routinely appropriate.  A higher level of severity of "1" is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate.  A level of severity of "0" has been assigned for the Orientation facet, indicating that an examiner has found evidence such as always oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation. 

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of motor activity normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  A level of severity of "0" has been assigned for the Visual spatial orientation facet, indicating that an examiner has found evidence of normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system).
 A level of severity of "0" has been assigned for the Subjective symptoms facet, indicating that an examiner has found evidence of subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety. A higher level of severity of "1" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  

A level of severity of "0" has been assigned for the Neurobehavioral effects facet, indicating that an examiner has found evidence of one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. 

A level of severity of "0" has been assigned for the Communication facet, indicating that an examiner has found evidence such as able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas. 

As noted, the evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The evaluation assigned is zero percent for the appellate period prior to May 13, 2015, based upon the highest severity level of "0," which was assigned for the following facets: memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity (with intact motor and sensory system); visual spatial orientation; subjective symptoms; neurobehavioral effects; communication. 

However, purely subjective complaints such as headache, dizziness and insomnia recognized as symptomatic of brain trauma will be rated as 10 percent disabling under the former Diagnostic Code 9304.  The Veteran has subjectively complained of an occasional inability to sleep that occurred once a week, agitation at times, headaches and tinnitus.  In a February 2015 rating decision, the AOJ assigned a 10 percent rating beginning on October 25, 2011, based on purely subjective complaints.  Therefore, as the Veteran's subjective complaints were consistent for the entire appellate period prior to May 13, 2015, a 10 percent rating is warranted for the appellate period prior to October 25, 2011.  And, as the evidence does not show that the Veteran has been diagnosed with multi-infarct dementia associated with brain trauma, a rating in excess of 10 percent for TBI is not warranted for his purely subjective complaints.  

The Board notes that while the AOJ has awarded separate ratings for migraines and tinnitus in an April 2013 rating decision and that such separate ratings were effective January 30, 2013.  In addition, the AOJ has already assigned a 10 percent rating for the period from October 25, 2011 to May 13, 2015 based on purely subjective complaints, to include headaches and ear ringing.  The Board further notes that the evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Separate ratings may be granted only when "none of the symptomatology for any one of [the claimed conditions] is duplicative of or overlapping with the symptomatology of the other ... conditions." Esteban, supra.  The Board finds that the assignment of separate, compensable ratings for headaches and tinnitus as well as a 10 percent rating for subjective symptoms of a TBI that include headaches and ear ringing constitutes impermissible pyradmiding as the symptomology is duplicative or overlapping.  Therefore, as the Veteran's current award already violates the anti-pyramiding provisions of 38 C.F.R. § 4.14 for the appellate period beginning on January 30, 2013, a higher rating cannot be awarded.

D.  Period Beginning on May 13, 2015

The relevant evidence in the record includes the Veteran's VA treatment records, June 2013 hearing testimony, as well as a report of VA examination conducted in May 2015.  This evidence establishes that there was no multi-infarct dementia associated with brain trauma found on objective examination.   Considering the pertinent facts in light of the former and revised applicable rating criteria, the Board finds that, for the period beginning on May 13, 2015, the Veteran's TBI warrants does not warrant a 70 percent.  

For this period beginning on May 13, 2015, the Veteran subjectively reported that his TBI symptoms included a decline in memory as he could not remember names or past construction projects and that he did not have a "good filter" in the May 2013 VA examination.   The relevant evidence is negative for, and the Veteran has not alleged, suffering from multi-infarct dementia associated with brain trauma and a higher rating is not warranted under former Diagnostic Code 8045.  In addition, the record does not establish that a TBI that was rated as "total" in one or more facet under the revised diagnostic criteria.  A rating in excess of 70 percent therefore not assignable beginning on May 13, 2015 under either the former or revised diagnostic criteria, as applicable.  See 38 C.F.R.  § 4.124a, Diagnostic Code 8045 (effective prior and since October 23, 2008).

A report of a May 13, 2015 VA examination report reflects the Veteran's reports of a decline in memory as he could not remember names or past construction projects and that he did not have a "good filter."  Objective examination revealed moderate impairment of memory, attention, concentration or executive functions resulting in moderate functional impairment.  Judgment was found to be mildly impaired and social interaction was found to be frequently inappropriate.  He was found to be occasionally disoriented to two of the four aspects as he had episodes of forgetfulness in that he wakes up and does not know where he was and gets lost easily.  Motor activity and consciousness were found to be normal.  Visual spatial orientation was found to be mildly impaired as he occasionally got lost in unfamiliar surroundings, had difficulty reading maps or following directions but was able to use assistive devices such as a global positioning system.  Subjective symptoms, namely cluster headaches and memory, did not interfere with work, instrumental activities of daily living or work, family or other close relationships.  One or more neurobehavioral effects were found to occasionally interfere with workplace interaction, social interaction, or both, but not preclude them.  He was found to have an inability to communicate either by spoken language, written language or both, more than occasionally but less than half of the time as he shortened words and finds ways to cope with word finding.  The examiner found that the cognitive impairments as noted in the examination were most likely caused by or a result of the severe TBI.

During a June 2013 hearing, the Veteran testified that he experienced phases of memory loss and headaches.  

As stated above, the rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one rating is assigned for all the applicable facets.  A higher rating is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  The Board notes-as detailed in the Introduction-that the Veteran has been awarded a separate rating for headaches, tinnitus, partial sense of taste and partial sense of smell.

A level of severity of "3" has been assigned for the Memory, attention, concentration, executive functions facet, indicating that an examiner has found evidence such as objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  A higher level of severity of "Total" is not warranted unless an examiner finds evidence such as objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

A level of severity of "1" has been assigned for the Judgment facet, indicating that an examiner has found evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  A higher level of severity of "2" is not warranted unless an examiner finds evidence of moderately impaired judgment, including symptoms such as for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.  A level of severity of "2" has been assigned for the Social interaction facet, indicating that an examiner has found evidence that social interaction is frequently inappropriate.  A higher level of severity of "3" is not warranted unless an examiner finds evidence that social interaction is inappropriate most or all of the time. 

A level of severity of "2" has been assigned for the Orientation facet, indicating that an examiner has found evidence such as occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.  A higher level of severity of "3" is not warranted unless an examiner finds evidence such as often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.  A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of motor activity normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function). 

A level of severity of "1" has been assigned for the Visual spatial orientation facet, indicating that an examiner has found evidence such as mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system).  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS (global positioning system). 

A level of severity of "0" has been assigned for the Subjective symptoms facet, indicating that an examiner has found evidence of subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light. 

A level of severity of "0" has been assigned for the Neurobehavioral effects facet, indicating that an examiner has found evidence of one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

 A level of severity of "2" has been assigned for the Communication facet, indicating that an examiner has found evidence such as inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas.  A higher level of severity of "3" is not warranted unless an examiner finds evidence such as inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs.  The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The evaluation assigned is 70 percent based upon the highest severity level of "3," which was assigned for the following facet: memory, attention, concentration, executive functions.  As none of the facets were rated as "total," a 100 percent rating is not warranted.




E.  Other Considerations

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, support assignment of a 10 percent rating for the appellate period prior to October 25, 2011 but do not support a higher rating pursuant to any applicable criteria after that time. 

The Board has also considered the Veteran's assertions as to the severity of his TBI, and in no way discounts the Veteran's asserted difficulties or his assertions that his disability should be rated higher.  However, it must be emphasized that the assignment of disability ratings for residuals of a TBI are derived by a mechanical application of the rating schedule to the severity for each facet of cognitive impairment are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the studies of record.  Cf. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the neuropsychiatric results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R.  § 3.321(b)(1)(cited in the May 2015 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. §3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. §3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate either disability.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional cognitive impairment that has not been attributed to the service-connected disability, and a separate rating has been assigned for headaches residual to the TBI .  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R.       § 3.321(b)(1) is not met, referral of this claim for extra-schedular .  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, rhe Veteran reported full-time work as an engineer during the  May 2013 VA examination, and there is no evidence or argument that the Veteran's TBI has actually or effectively rendered him unemployable at any pertinent point.  Under these circumstances, the Board finds that no claim for a TDIU has been raised as a component of the current claims for higher rating, and need not be addressed.

For all the foregoing reasons, the Board finds that a 10 percent, but no higher, rating for a TBI for the period prior to October 25, 2011 is warranted, but that no rating higher than that assigned is warranted before or after that date.  The Board has applied the benefit-of-the-doubt doctrine in awarding the 10 percent rating, but finds that the preponderance of the evidence is against the assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

An initial 10 percent rating for TBI, from October 14, 2008 to October  24, 2011, is granted, subject to the legal authority governing the payment of compensation benefits.

A rating in excess of 10 percent for TBI, from October 25, 2011 to May 12, 2015, is denied.

A rating in excess of 70 percent for TBI, from May 13, 2015, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


